NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3110

                                  LINDA A. WILLIAMS,

                                                   Petitioner,

                                            v.

                             DEPARTMENT OF THE ARMY,

                                                   Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    PH0752080427-1-1.

                                      ON MOTION

                                        ORDER

       Upon consideration of the Department of the Army's unopposed motion to

suspend the briefing schedule pending the court's disposition of the Merit Systems

Protection Board's motion to reform the caption,

       IT IS ORDERED THAT:

      The motion is granted.


                                                   FOR THE COURT


       APR 2, 8 ?PO,
                                                    /s/ Jan Horbaly
           Date                                    Jan Horbaly
                                                   Clerk                              FI
                                                                              U.S. COURT O APPEALS FOR
                                                                                           APPEALS
cc:    Linda A. Williams                                                        THE FEDERAL CIRCUIT
       Elizabeth A. Speck, Esq.
       Calvin Morrow, Esq.                                                       APR 2 8 2009
s19